Citation Nr: 1611404	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  10-08 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for right inguinal neuralgia, associated with right inguinal strain, status post hernia repair, to include on an extraschedular basis under 38 C.F.R. § 3.321(b)(1) (2015). 

2.  Entitlement to a compensable rating for right inguinal strain, status post hernia repair.

3.  Entitlement to an initial rating in excess of 10 percent for chronic cervical strain.

4.  Entitlement to service connection for lung disorder.

5.  Entitlement to service connection for blood clot.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from March 1996 to September 1999, November 2002 to October 2003, and October 2005 to March 2007, with additional service in the Army National Guard.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for right inguinal strain, status post hernia repair, and assigned a noncompensable rating, effective November 10, 2008.  

During the course of the appeal, in a July 2011 rating decision, the RO granted service connection for right inguinal neuralgia (claimed as nerve entrapment) as associated with right inguinal strain, status post hernia repair.  The Board previously determined that this issue was also in appellate status because this action by the RO in effect resulted in a separate rating for a symptom which was considered part and parcel of, or associated with, the service-connected right inguinal strain, status post hernia repair.  In November 2013, the Board denied an initial compensable rating for right inguinal strain, status post hernia repair, and an effective date prior to November 10, 2008, for the grant of service connection for such disability.  Additionally, in November 2013 and February 2015, the Board remanded the issue of entitlement to an initial compensable rating for right inguinal neuralgia, to include on an extraschedular basis under 38 C.F.R. § 3.321(b)(1), for additional development.  Such matter now returns for final appellate review.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting in Washington, D.C., in July 2013.  A copy of the hearing transcript has been associated with the record.  

This claim was processed using the paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims processing systems.    

The Board observes that service connection was awarded for posttraumatic stress disorder (PTSD), also claimed as depression, fatigue and gulf war exposure, in an April 2014 rating decision.  Essentially, the AOJ incorporated the Veteran's claim for chronic fatigue into the award for PTSD.  However, the AOJ provided that, if the Veteran wished to claim chronic fatigue syndrome separate and apart from this service-connected PTSD, he should inform his local RO.  In a June 2014 notice of disagreement, the Veteran raised the issue of service connection for chronic fatigue syndrome.  In the same notice of disagreement, the Veteran also appeared to be raising the issue of entitlement to service connection for erectile dysfunction as secondary to his right inguinal neuralgia.  These matters have not been adjudicated by the AOJ.  As such, the Board does not have jurisdiction over them and they are referred back to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

The issues of entitlement to a compensable rating for right inguinal strain, status post hernia repair, entitlement to an initial rating in excess of 10 percent for chronic cervical strain, entitlement to service connection for lung disorder and entitlement to service connection for blood clot are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Since the November 10, 2008 effective date of award of service connection for right inguinal strain, status post hernia repair, the Veteran's right inguinal neuralgia, associated with right inguinal strain, status post hernia repair, has more nearly approximated severe to complete paralysis of the ilio-inguinal nerve; right inguinal neuralgia has been assigned a maximum schedular 10 percent rating under Diagnostic Code 8530 herein, and no other diagnostic codes are applicable.

2.  The schedular criteria are adequate to evaluate the Veteran's right inguinal neuralgia at all points pertinent to the period under consideration.


CONCLUSION OF LAW

Effective November 10, 2008, the criteria for an initial rating of 10 percent, but no higher, for right inguinal neuralgia, associated with right inguinal strain, status post hernia repair, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8530 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.  § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In the instant case, the Veteran's appeal arises from disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains the Veteran's post-service reports of treatment from Family Health Center in Woodbridge, Walter Reed Army Medical Center and VA, as well as VA examination reports.  Moreover, the Veteran's statements and Board hearing testimony in support of the claims are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim decided herein.   

Additionally, the Veteran was afforded VA examinations in September 2012, March 2013, and December 2013 to evaluate the severity of his service-connected right inguinal neuralgia, associated with right inguinal strain, status post hernia repair.  The Board finds that the VA examinations are adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it provides detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially worsened since the December 2013 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination. 

Additionally, in July 2013, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the July 2013 hearing, the Veterans Law Judge noted the issue on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's right inguinal neuralgia was solicited, to include the type and frequency of the symptoms he experiences as a result of such disabilities, as well as the impact such have on his daily life and employment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include obtaining identified medical records, providing an additional VA examination, and referring the matter to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for extraschedular consideration.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Finally, the Board finds that there was substantial compliance with the prior Board  remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the November 2013 remand directed the AOJ to obtain all VA treatment records from May 2012 to the present, afford the Veteran a VA examination, and submit the Veteran's claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for extraschedular consideration.  Thereafter, updated VA treatment records were obtained and the Veteran was afforded a VA examination in December 2013.  In its February 2015 decision, the Board again directed the AOJ to submit the Veteran's claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for extraschedular consideration as such had not been completed.  Thereafter, extraschedular consideration was completed in September 2015 by the Director of Compensation Service.  Accordingly, the Board finds that there has been substantial compliance with the prior Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

II.  Analysis

The present appeal includes the claim for an initial compensable rating for the Veteran's service-connected for right inguinal neuralgia, associated with right inguinal strain, status post hernia repair.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Veteran's right inguinal neuralgia has been rated by the RO under Diagnostic Code 8730 for neuralgia of the ilioinguinal nerve.  Under Diagnostic Code 8530 for paralysis of the ilioinguinal nerve, Diagnostic Code 8630 for neuritis of the ilioinguinal nerve, and Diagnostic Code 8730 for neuralgia of the ilioinguinal nerve, a noncompensable rating is warranted for mild or moderate paralysis of the ilioinguinal nerve and a maximum 10 percent rating is warranted for severe to complete paralysis of the ilioinguinal nerve.  See 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Codes 8530, 8630, 8730.

For purposes of the analyses below, the Board observes that the terms 'mild,' 'moderate' and 'severe' are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R.  § 4.6.

Under 38 C.F.R. § 4.123, neuritis (characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating) is to be rated on the scale for the nerve involved, with a maximum equal to severe incomplete paralysis.  This code further provides that for neuritis (other than for the sciatic nerve) not characterized by the organic changes referred to the maximum rating will be that for moderate incomplete paralysis.
 
Under 38 C.F.R. § 4.124, neuralgia (characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve) is to be rated with a maximum equal to moderate incomplete paralysis.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

VA treatment records showed that, in June 2007, the Veteran reported sharp pain in his right tubercle radiating down his medial thigh and along his inguinal canal.  On examination, the assessment was most likely nerve entrapment.  In July 2007, the Veteran was referred for possible nerve block.  Follow up treatment records continued to show treatment for nerve entrapment. 

Treatment records from Walter Reed Army Medical Center and Family Health Center in Woodbridge dated in 2009 and 2010 also document complaints of right inguinal nerve pain, to include treatment using pulsed radiofrequency denervation.  

The Veteran was afforded a VA examination in September 2012.  At such time, he reported severe, recurrent pain from nerve entrapment since his in-service 2006 hernia surgery.  Strength, reflex, and sensory examinations were all normal.  The examiner characterized the Veteran's disability as moderate incomplete paralysis of the ilioinguinal nerve.  The examiner found that the disability impacted his ability to work due to his neuralgia pain.  The examiner observed that the Veteran had not been employed for two years, was on Temporary Duty Retirement with the National Guard, and going through Medication Evaluation Board (MEB) proceedings due to left wrist fusion and right inguinal neuralgia.  The Veteran could not carry standard load, run, jump, do sit-ups or prolonged sitting.  He also had limited lifting ability.  It was noted that the Veteran was an IT specialist.  

The Veteran was afforded another VA examination in March 2013.  The examiner observed that the Veteran's ilioinguinal nerve disability resulted in constant pain and he received continuous treatment for it.  However, the examiner did not clearly address the severity of the impairment of the ilioinguinal nerve.  

A May 2013 (MEB) summary again noted a persistent sharp pain following surgery in 2006.  The examiner observed that the discomfort interfered with the Veteran's satisfactory performance of duty.  
 
On remand, the Veteran was afforded another VA examination in December 2013.  He again reported sharp, stabbing, continuous pain since the 2006 surgery.  The Veteran stated that he was able to work, but that the pain increased with prolonged standing, and that he was unable to do vigorous physical exercise because of increased pain in the right groin during exertion.  Strength, reflex, and sensory examinations again were all normal.  The examiner found that the Veteran had severe incomplete paralysis of the ilioinguinal nerve.  The examiner observed that the Veteran's disability impacted his ability to work.  However, he currently worked in Lima, Peru.  His duties were limited by his inability to lift, carry, and stand for prolonged periods due to increased right groin pain.  He also was not able to do vigorous physical exercise because it caused increased pain.

Additional VA treatment records also continued to show treatment for trapped nerve pain.  Significantly, a December 2013 clinical record by the VA examiner who conducted the examination that same day again showed continuous sharp pain that was 7 out of 10.  On examination, there was an area of decreased sensation in the right groin extending from the midline to the midaxillary line and from the inguinal ligament to 5cm above the inguinal ligament.  The diagnosis was again right ilioinguinal neuralgia.  

In his statements of records and at the Board hearing, the Veteran has asserted that he experiences severe and frequent nerve pain.  He described the pain as a burning, constant pain.  He also reported that this pain limited his activities and impacted his ability to work.  

Initially, the Board observes that, in Butts v. Brown, 5 Vet.App. 532 (1993), the Court held that the selection of the proper diagnostic code is not a question of law subject to the de novo standard of review.  Accordingly, the Court held in Butts that as VA and the Board possess specialized expertise in determining the application of a particular diagnostic code to a particular condition, their determination is due greater deference.  Indeed, the Court has also held that, although the reason for the change must be explained, the VA and the Board may change the diagnostic codes under which a disability or disabilities are evaluated.   Pernorio v. Derwinski, 2 Vet.App. 625 (1992).

The RO has rated the Veteran's right inguinal neuralgia as noncompensable under Diagnostic Code 8730.  Pursuant to 38 C.F.R. § 4.124, neuralgia is to be rated with a maximum rating equal to moderate incomplete paralysis, which is noncompensable under Diagnostic Code 8730.  Under this regulation, neuralgia is characterized as a dull, intermittent pain.  However, in the Veteran's case, his pain has consistently been described as a sharp, continuous pain.  As such, based on the evidence of record, the Board finds that the Veteran's right inguinal neuralgia is more appropriately rated under Diagnostic Code 8530 for paralysis of the ilio-inguinal nerve.  Further, given that the Veteran's disability has been described as severe by the December 2013 VA examiner, the Board finds that the Veteran's disorder more nearly approximates a maximum 10 percent rating under this code.  As discussed above, the Board previously determined that this issue is considered part and parcel of, or associated with, the service-connected right inguinal strain, status post hernia repair.  As such, given that the Veteran's severe neuralgia symptoms have been consistently reported since the 2006 in-service hernia surgery, the appropriate effective date is the date of award of service connection for the right inguinal strain, November 10, 2008.

Again, the current 10 percent evaluation is the maximum schedular rating provided under Diagnostic Code 8730.  Importantly, as the Veteran's primary symptom is constant pain associated with his neuralgia as he reported at the Board hearing, there are no other applicable diagnostic codes.  Further, there have been no findings of diminished strength, sensation, or reflexes associated with the Veteran's neuralgia.  In sum, there is no basis for assigning a schedular rating in excess of the current 10 percent for the Veteran's right inguinal neuralgia.  

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his disability.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  Moreover, the Board has contemplated the Veteran's statements concerning the severity of his symptoms when assigning the current 10 percent disability rating.  

Further, as the Veteran has been awarded the maximum rating possible under the applicable diagnostic code throughout the course of the appeal, there is no basis for assigning staged ratings under Fenderson, supra.

The Board has also contemplated whether an extra-schedular rating is warranted.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

As noted above, the Board has previously referred this case for extraschedular consideration to the VA Director of Compensation and Pension.  In September 2015, the VA Director of Compensation and Pension determined that extraschedular consideration was not warranted in this case.  The Director determined that the evidentiary record failed to show an exceptional disability pattern for the service-connected inguinal neuralgia that that renders application of the regular rating criteria as impractical.  See Thun, supra.  The predominant symptom, pain, is clearly contemplated by the regular rating criteria. See 38 C.F.R. § 4.124.  The Director continued that other symptoms, such as sensory deficits, are also clearly contemplated in the regular rating criteria for peripheral nerve disabilities.  

Here, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right inguinal neuralgia, with the established criteria found in the rating schedule.  As the disability has now been rated as 10 percent disabling herein under Diagnostic Code 8530 for severe to complete paralysis of the ilioinguinal nerve, the Board finds that the Veteran's symptomatology for his right inguinal neuralgia is fully addressed by the rating criteria under which such disability is currently rated.  In this regard, the rating criteria clearly contemplate constant, severe nerve pain.  In sum, there are no additional symptoms of his right hernia neuralgia that are not currently addressed by the rating schedule.  As noted above, on examination, reflex, strength, and sensory examinations have been normal.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  However, the Board notes that, while the Veteran's right inguinal neuralgia has impacted his physical functionality, he remains employed, and there are no hospitalizations for such disability.  Consequently, consistent with the Director's determination, the Board concludes that an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, in the instant case, although the evidence shows that his disorder has impacted his ability to work, the December 2013 VA examination showed that the Veteran was still working and the Veteran himself reported that he was able to work.  Accordingly, there is no need for further analysis with respect to this matter.  

In conclusion, an initial 10 percent rating, but no higher, is warranted for the Veteran's service-connected right inguinal neuralgia, associated with right inguinal strain, status post hernia repair, effective November 10, 2008.  The Board, however, finds that the preponderance of the evidence is against the Veteran's claim for an initial  rating in excess of 10 percent for the appeal period.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Effective November 10, 2008, an initial 10 percent rating, but no higher, for right inguinal neuralgia, associated with right inguinal strain, status post hernia repair, is granted, subject to the laws and regulations governing payment of monetary benefits. 


REMAND

In an April 2014 rating decision, the AOJ continued a noncompensable rating for right inguinal strain, status post hernia pair, as well as awarded service connection for chronic cervical strain and assigned an initial 10 percent rating.  The AOJ also denied service connection for a lung disorder and blood clots.  In June 2014, the Veteran submitted a notice of disagreement to the ratings assigned for right inguinal strain and chronic service strain as well as the denial of service connection for lung disorder and blood clots pursuant to 38 C.F.R. § 20.201.  The AOJ has not issued a statement of the case with respect to these matters.  The Court has held that, where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded for the issuance of a statement of the case, and to provide the Veteran an opportunity to perfect the appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

The Veteran and his representative should be furnished with a statement of the case with respect to the issues of entitlement to a compensable rating for right inguinal strain, status post hernia repair, entitlement to an initial rating in excess of 10 percent for chronic cervical strain, entitlement to service connection for lung disorder, and entitlement to service connection for blood clot.  The Veteran and his representative should be advised of the need to file a timely substantive appeal if the Veteran desires to complete an appeal as to these issues.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


